EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Clement H. Luken, Jr. on 5/16/2022.
The application has been amended as follows: 
The claims: 
1.(Currently Amended) A flexible foam composition comprising:
	a flexible polyurethane foam structure from a precursor comprising at least one liquid component, where the flexible foam structure comprises a plurality of open foam cells, each of which is surrounded by struts; and a plurality of fibers in the flexible polyurethane foam structure, where a majority of the fibers are associated with the struts, a length of the fiber is less than an average foam cell diameter, the flexible foam structure has a foam density of greater than 0.5 to less than 4 pounds per cubic foot (pcf), the fibers have a diameter between about 4 to about 12 microns, the fibers have a length between about 30 to less than 3500 microns, an average foam cell diameter is about 250 to about 3500 microns, a plurality of foam cells span a thickness of the flexible foam structure, [[and]] a majority of the fibers are not extending through the struts to connect at least one foam cell to another, and a fiber loading based on the amount of polyol ranges from about 15 to about 50 pph. 

2. (Cancelled)  

3. (Previously Presented) The flexible foam composition of claim 1 where the fibers have a length between about 90 and about 490 microns. 

4. (Previously Presented) The flexible foam composition of claim 1 where the fibers are thermally conductive fibers, and a thermally conductive fiber loading is an amount effective to increase the static thermal conductivity as compared with an otherwise identical flexible foam composition absent the fibers. 

5. (Canceled)

6.(Canceled)  

7. (Previously Presented) The flexible foam composition of claim 1 where the composition has a greater indentation force deflection (IFD) as compared with an otherwise identical flexible foam composition absent the fibers.

8. (Previously Presented) The flexible foam composition of claim 1 where the composition has an improved property as compared with an otherwise identical flexible foam composition absent the fibers, where the improved property is selected from the group consisting of:
	compression set, 
	indentation force deflection (IFD), 
	height retention, 
	thermal conductivity, and
	combinations thereof.

9. (Previously Presented) The flexible foam composition of claim 1 where the fibers have been surface treated to improve adhesion between the fibers and the flexible foam structure, where the surface treatment is selected from the group consisting of:
	dry oxidation in the presence of a gas selected from the group consisting of air, oxygen, CO2, and combinations thereof;
	plasma etching;
	wet oxidation;
	deposition of an active form of carbon,
	wiskerization,
	plasma polymerization, 
	grafting of polymers onto the fiber surface,
	sizing of the fibers with a material selected from the group consisting of epoxy, urethane, polyester, organic adhesives, gels, and combinations thereof; and
	combinations thereof. 

10. (Previously Presented) The flexible foam composition of claim 1 where the fibers are selected from the group consisting of:
	synthetic fibers selected from the group consisting of carbon, aramid, poly-para-phenylene terephthalamide, nylon, rayon, polytetrafluoroethylene (PTFE), polyester, and polyacrylonitrile (PAN);
	fibers of animal-based origin;
	fibers of plant-based origin;
	metal fibers selected from the group consisting of metal elements, oxides thereof, compounds thereof, alloys thereof, and combinations thereof; and
	combinations thereof.

11. (Previously Presented) The flexible foam composition of claim 10 where:
	the fibers of animal-based origin are selected from the group consisting of collagen, keratin, chitin, silk, and combinations thereof; and
	the fibers of plant-based origin are selected from the group consisting of hemp, cellulose, bamboo, coir (coconut fiber), abaca (banana fiber), and cotton.

12. (Previously Presented) The flexible foam composition of claim 1 where the fibers are selected from the group consisting of homopolymer and/or copolymer fibers having a glass transition temperature (Tg) of –50°C (–58°F) or greater, carbon fibers, and combinations thereof.

13. (Previously Presented) The flexible foam composition of claim 1 additionally comprising a plurality of low melt fibers having a melting point between 50°C and 200°C and having a Tg of –50°C or greater and where the flexible foam composition is a felted foam. 

14. (Previously Presented) The flexible foam composition of claim 1 where the fibers are carbon fibers. 

15. (Previously Presented) The flexible foam composition of claim 1 where a majority of the fibers are substantially parallel to their respective associated strut. 

16. (Previously Presented) The flexible foam composition of claim 1 where the fibers are thermally conductive fibers having a thermal conductivity of at least 1 W/m-K. 

17. (Previously Presented) An article of manufacture comprising the composition of claim 1 where the flexible polyurethane foam structure is selected from the group consisting of:
	polyether polyurethane foam, 
	high-resiliency (HR) polyether polyurethane foam, 
	flexible viscoelastic foam,
	flexible resilient polyurethane foam,
	viscoelastic polyether polyurethane foam, 
	polyester polyurethane foam, 
	and 
	combinations thereof. 

18. (Previously Presented) An article of manufacture comprising the flexible foam composition of claim 1 where the article is selected from the group consisting of rebond carpet pads, floor mats, bath mats, pet beds, shoe inserts, medical foams, mattresses, pillows, bedding products, seat cushions, seat backs, head rests, armrests and combinations thereof.

19. (Currently Amended) A flexible foam composition comprising:
	a flexible polyurethane foam structure, where the flexible foam structure comprises a plurality of open foam cells, each of which is surrounded by struts, the flexible foam structure has a foam density of greater that 0.5 to less than 4 pounds per cubic foot (pcf), an average foam cell diameter is about 250 to about 3500 microns, and a plurality of foam cells span a thickness of the flexible foam structure, and 
	a plurality of fibers, where a majority of the fibers are associated with the struts, where the fibers are selected from the group consisting of carbon fibers, homopolymer and/or copolymer fibers having a glass transition temperature (Tg) of –50°C (–58°F) or greater, and combinations thereof; 
	where: 
	the fibers have a diameter between about 4 to about 12 microns; 
	the fibers have a length between about 30 to less than 3500 microns and a majority of the fibers are not extending through the struts to connect at least one foam cell to another, and 
	a fiber loading based on the amount of polyol ranges from about [[0.01]]15 to about 50 pph.

20. (Previously Presented) The flexible foam composition of claim 19 where the fibers are thermally conductive fibers having a thermal conductivity of at least 1 W/m-K and the fiber loading is an amount effective to increase the static thermal conductivity as compared with an otherwise identical flexible foam absent the fibers. 

21. (Previously Presented) The flexible foam composition of claim 19 where a foam property is improved as compared with an otherwise identical flexible foam composition absent the fibers, where the improved property is selected from the group consisting of: 
	indentation force deflection (IFD); 
	compression set; 
	height retention; and 
	combinations thereof. 

22. (Previously Presented) The flexible foam composition of claim 20 where the thermally conductive fibers have been surface treated to improve adhesion between the thermally conductive fiber and the flexible foam structure, where the surface treatment is selected from the group consisting of:
	dry oxidation in the presence of a gas selected from the group consisting of air, oxygen, CO2, and combinations thereof;
	plasma etching;
	wet oxidation;
	deposition of an active form of carbon,
	wiskerization,
	plasma polymerization, 
	grafting of polymers onto the thermally conductive fiber surface,
	sizing of the thermally conductive fibers with a material selected from the group consisting of epoxy, urethane, polyester, organic adhesives, gels, and combinations thereof; and
	combinations thereof. 

23. (Previously Presented) The flexible foam composition of claim 20 where the thermally conductive fibers are carbon fibers. 

24. (Previously Presented) An article of manufacture comprising the composition of claim 19 where the flexible polyurethane foam structure is selected from the group consisting of:
	polyether polyurethane foam, 
	high-resiliency (HR) polyether polyurethane foam, 
	flexible viscoelastic foam, 
	flexible resilient polyurethane foam,
	viscoelastic polyether polyurethane foam, 
	polyester polyurethane foam, 
	and 
	combinations thereof. 
25. (Currently Amended) A flexible foam composition comprising:
	a flexible polyurethane foam structure, where the polyurethane foam structure comprises a plurality of open foam cells, each of which is surrounded by struts, the flexible foam structure has a foam density of greater that 0.5 to less than 4 pounds per cubic foot (pcf), an average foam cell diameter is about 250 to about 3500 microns, and a plurality of foam cells span a thickness of the flexible foam structure, and 
	a plurality of carbon fibers, where a majority of the carbon fibers are associated with the struts and are substantially parallel to their respective associated strut; a majority of the fibers are not extending through the struts to connect at least one foam cell to another; and 
where a fiber loading based on the amount of polyol ranges from about 15 to about 50 pph 
	the composition has a greater indentation force deflection (IFD) as compared with an otherwise identical flexible foam composition absent the carbon fibers; 
	the composition has a greater static thermal conductivity as compared with an otherwise identical flexible foam composition absent the carbon fibers; 
	the composition has an improved compression set as compared with an otherwise identical flexible foam composition absent the carbon fibers; 
	the composition has improved height retention as compared with an otherwise identical flexible foam composition absent the carbon fibers; 
	the composition has improved thermal conductivity as compared with an otherwise identical flexible foam composition absent the carbon fibers; and 
	combinations thereof. 

26. (Previously Presented) The flexible foam composition of claim 30 where: 
	the thermally conductive carbon fibers have a diameter between about 4 to about 12 microns; and
	the thermally conductive carbon fibers have a length between about 30 to less than 3500 microns.

27. (Cancelled) 

28. (Cancelled) 

29. (Previously Presented) The flexible foam composition of claim 30 where the thermally conductive carbon fibers have been surface treated to improve adhesion between the thermally conductive carbon fiber and the flexible foam structure, where the surface treatment is selected from the group consisting of:
	dry oxidation in the presence of a gas selected from the group consisting of air, oxygen, CO2, and combinations thereof;
	plasma etching;
	wet oxidation;
	deposition of an active form of carbon,
	wiskerization,
	plasma polymerization, 
	grafting of polymers onto the thermally conductive fiber surface,
	sizing of the thermally conductive fibers with a material selected from the group consisting of epoxy, urethane, polyester, organic adhesives, gels, and combinations thereof; and
	combinations thereof.

30. (Previously Presented) The flexible foam composition of claim 25 where the carbon fibers are thermally conductive.

31. (Previously Presented) The flexible foam composition of claim 1 where the fibers are metal fibers.

32. (Previously Presented) The flexible foam composition of claim 31 where the metal fibers are selected from the group consisting of copper, titanium, brass, nickel, chrome, stainless steel, aluminum, and combinations thereof.

33. (Previously Presented) The flexible foam composition of claim 31 where the metal fiber is copper.

34. (Previously Presented) The flexible foam composition of claim 1 where a 25% indentation force deflection of the foam structure is less than about 50 pcf.

35. (Previously Presented) The flexible foam composition of claim 19 where a 25% indentation force deflection of the foam structure is less than about 50 pcf.

36. (Previously Presented) The flexible foam composition of claim 25 where a 25% indentation force deflection of the foam structure is less than about 50 pcf.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are as follows: 
US 2016/0264746 to Paulsen (hereinafter “Paulsen”), 
US 2012/0148803 to Schleiermacher et al. (hereinafter “Schleiermacher”), and
US 2012/0011656 to Daly (hereinafter “Daly”). 
Paulsen discloses a foam composite comprising a matrix and plurality of fibers embedded in the matrix (abstract).  The fiber has a length of 0.05 to 5 mm and a diameter of 1 to 250 microns (paragraphs 29 and 30). In particular, the fiber has a length of 0.7 mm (paragraph 44).  The fibers extend in a vertical or a horizontal direction within the matrix (paragraph 34).  The fibers occupy less than about 5% by weight of the foam composite (paragraph 33).  Alternatively, the fibers occupy about 1 pph or about 0.5 pph based on an amount of a polyol (paragraph 33).  The fiber content is way below the claimed range.  There is no guidance or motivation to increase the fiber loading to the range of 15-50 pph based on the amount of the polyol as required by the claim.  

Daly discloses a cushion comprising a resilient core of an open cell polyurethane foam positioned inside an envelope comprising an inner and outer layer of polyurethane material (abstract).  The resilient core has an average cell size ranging from 1 to 3 mm (paragraph 42).  
The combined teachings of Paulsen and Daly result in a foam composite where a length of the fiber is less than an average foam cell diameter.  However, the combination of the cited references does not suggest a foam composite where a fiber loading based on the amount of polyol ranges from 15 to 50 pph. 

	Schleiermacher discloses a fiber-reinforced polyurethane molded part comprising a plurality of three-dimensional raised structures including ribs, struts and/or domes where fibers and foaming polyurethane penetrate in the three-dimensional raised structures (abstract, figure 3 and paragraph 57).  In other words, Schleiermacher fails to disclose a flexible foam structure comprising a plurality of open foam cells, each of which is surrounded by struts; and a plurality of fibers in the flexible polyurethane foam structure, where a majority of the fibers are associated with the struts and where a majority of the fibers are not extending through the struts to connect at least one foam cell to another.  There is no teaching or suggestion that a fiber loading based on the amount of polyol ranges from about 15 to about 50 pph. 
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a flexible foam composition with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788